     Case 2:20-cv-01313-MWF-JC Document 24 Filed 03/08/21 Page 1 of 2 Page ID #:109




 1    CAROL A. SOBEL SBN 84483
      WESTON ROWLAND SBN 327599
 2
      1158 26TH Street, #552
 3    Santa Monica, CA 90401
 4    t. 310 393-3055
 5    e. carolsobel@aol.com
      e. rowland.weston@gmail.com
 6
 7    Attorneys for Plaintiff Rex Schellenberg
 8
 9                            UNITED STATES DISTRICT COURT
10              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
      REX SCHELLENBERG, an individual              CASE NO.: 2:20-cv-01313-MWF-JC
12                                                 [Assigned to the Hon. Michael W.
13                              Plaintiff,         Fitzgerald]
14         v.
                                                   STIPULATION TO AMEND THE
      THE CITY OF LOS ANGELES, et al.,
15                                                 SCHEDULING ORDER
16
                               Defendants.         [Proposed Order filed concurrently]
17
18
19
20
21
22
            The parties to this action, by and through their respective counsel of record, hereby
23
      submit a stipulated request to amend the scheduling order. The parties are proceeding
24
      diligently but require additional time because of pandemic-related complications.
25
            The current discovery cut-off date pursuant to the Rule 26 Scheduling Order issued
26
      by the Court is March 15, 2021 and the expert discovery cut-off is April 12, 2021.
27
28



                    STIPULATION TO AMEND THE SCHEDULING ORDER
     Case 2:20-cv-01313-MWF-JC Document 24 Filed 03/08/21 Page 2 of 2 Page ID #:110




 1              The parties request that the Court reset the case schedule as follows:
 2              Discovery cut-off                                                     June 15, 2021
 3              Expert discovery cut-off                                              July 12, 2021.
 4              Motion hearing cut-off                                                August 23, 2021
 5              Memorandum of Contentions                                             September 13, 2021
 6                  of Fact/Law; Exhibit and
 7                  Witness lists; MILs
 8              Status Report re settlement                                           September 13, 2021
 9              Final PTC and hearing on MILs                                         October 4, 2021
10              Trial                                                                 October 25, 2021
11                                                                                          Respectfully Submitted,
12
      DATED: March 5, 2021                                        LAW OFFICE OF CAROL A. SOBEL
13
                                                                     /S/ CAROL A. SOBEL                                      .
14
                                                                  BY: CAROL A. SOBEL
15                                                                ATTORNEYS FOR PLAINTIFF
16
17    DATED: March 8, 2021                                        MICHAEL N. FEUER, CITY ATTORNEY
                                                                  KATHLEEN KENEALY, CH. ASST. CITY ATTORNEY
18                                                                SCOTT MARCUS, CH. CIVIL LITIGATION BRANCH,
19                                                                GABRIEL S. DERMER, ASST. CITY ATTORNEY
                                                                  FELIX LEBRON, DEPUTY CITY ATTORNEY
20
21                                                                By:            /s/
                                                                           FELIX LEBRON
22                                                                         Deputy City Attorney
23                                                                         Attorney for Defendants
                                                                           CITY OF LOS ANGELES and SEAN DINSE
24
25
26
27
28


      All parties concur in the form and content of this filing and have authorized the use of their electronic signatures for filing this document.

                                    STIPULATION TO AMEND SCHEDULING ORDER
